EXHIBIT 10.1
 
 


SIXTH AMENDMENT TO CREDIT AGREEMENT


This SIXTH AMENDMENT TO CREDIT AGREEMENT (the “Amendment”) is executed on
September 19, 2012, by and among EDAC TECHNOLOGIES CORPORATION, a Wisconsin
corporation, with a place of business at 1806 Farmington Avenue, Farmington,
Connecticut 06032 (“Edac”), GROS-ITE INDUSTRIES, INC., a Connecticut
corporation, with a place of business at 1806 Farmington Avenue, Farmington,
Connecticut 06032 (“Gros-Ite”), APEX MACHINE TOOL COMPANY, INC., a Connecticut
corporation, with a place of business at 1806 Farmington Avenue, Farmington,
Connecticut 06032 (“Apex”), and EBTEC CORPORATION, a Delaware corporation, with
a place of business at 120 Shoemaker Lane, Agawam, Massachusetts 01001 (“EBTEC”,
together with Apex, Gros-Ite and Edac, collectively, the “Borrower”), and TD
BANK, N.A., a national banking association with an office located at 102 West
Main Street, New Britain, Connecticut 06050-0174 (“Bank”).


W I T N E S S E T H:


WHEREAS, Edac, Gros-Ite, Apex (the “Original Borrowers”) and Bank entered into a
Credit Agreement dated as of May 27, 2009, as amended by that certain First
Amendment to Credit Agreement and Modification of Mortgage by and between
Original Borrowers and Bank and dated July 21, 2010, and as further amended by
that certain Second Amendment to Credit Agreement and Modification of Mortgage
by and between Original Borrowers and Bank and dated November 24, 2010, and as
further amended by that certain Third Amendment to Credit Agreement and
Modification of Mortgage by and between Original Borrowers and Bank and dated
July, 27, 2011, as further amended by that certain Fourth Amendment to Credit
Agreement and Modification of Mortgage and Joinder by and between Borrower and
Bank and dated June 1, 2012, and as further amended by that certain Fifth
Amendment to Credit Agreement by and between Borrower and Bank and dated June
29, 2012 (as further amended and in effect from time to time, the “Credit
Agreement”), pursuant to which the Bank may make advances and extend other
financial accommodations to the Original Borrowers; and


WHEREAS, Section 13.10. of the Credit Agreement provides that no modification or
amendment of the Credit Agreement shall be effective unless the same shall be in
writing and signed by the parties thereto; and


NOW, THEREFORE, in consideration of one dollar ($1.00) and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Bank and Borrower agree as follows:


1.           Defined Terms.  All capitalized terms not otherwise defined herein
shall have the meanings ascribed to such terms in the Credit Agreement.


2.           Amendment of Credit Agreement.  Bank and Borrower hereby agree to
amend the Credit Agreement as follows:
 
 
 

--------------------------------------------------------------------------------

 


(a)           Section 1 of the Credit Agreement, entitled “Definitions” is
hereby amended by adding or amending and restating, as applicable, the following
terms:


"Revolving Credit Commitment Amount" means SEVENTEEN MILLION AND NO/100 DOLLARS
($17,000,000.00) or any lesser amount, including zero (0), resulting from a
reduction or termination of such amount in accordance with Section 2.1.7. or
Section 12.1.


(b)           The definition of the term “Disqualified Inventory” in Section 1
of the Credit Agreement, entitled “Definitions” is hereby amended by deleting
subsection (b) thereof in its entirety and replacing with the following:


b.           Inventory which is slow moving and not part of a bona fide customer
order or long-term production; Inventory which is not in good, saleable and
readily usable condition; or Inventory which is obsolete or unmerchantable; or


(c)           Section 7.1.2 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:


Section 7.1.2.  Borrower’s Quarterly Report on Form 10-Q, as soon as available,
but in no event later than two (2) business days’ after Borrower’s filing of the
same with the United States Securities and Exchange Commission (“SEC”).  In
addition to the foregoing Borrower shall deliver to Bank within two (2) business
days of filing the same, any 12b-25 or other extension filed with the SEC
(whether related to Borrower’s 10-Q or 10-K filings).


(d)           Section 7.1.6 and Section 7.1.7 of the Credit Agreement are hereby
deleted in their entirety and replaced with the following:


Section 7.1.6.  No later than twenty (20) days after the end of each calendar
month, an aging of Accounts Receivable, an aging of accounts payable, and a
summary of Borrower’s Inventory, each to be prepared in form and substance
acceptable to Bank.  The foregoing shall only be required during such periods of
time as a balance exists under the Line of Credit or a Letter of Credit has been
issued and is outstanding.


Section 7.1.7. No later than twenty (20) days after the end of each calendar
month, but in any event with each Notice of Borrowing under Section 2.1.2.
hereof, a certificate in substantially the form of Exhibit F hereto setting
forth (i) Borrower’s then existing Eligible Inventory or, if requested by Bank,
particular items, types or categories thereof; (ii) Borrower’s then existing
Eligible Accounts Receivable; (iii) such other information in respect of
Inventory, Accounts Receivable, and other Collateral as Bank may reasonably
request; and (iv) containing a calculation of Borrowing Base and borrowing
availability as of the date of said certificate (the “Borrowing Base
Certificate”).  The foregoing shall only be required during such periods of time
as a balance exists under the Line of Credit or a Letter of Credit has been
issued and is outstanding.


 
2

--------------------------------------------------------------------------------

 


(e)           Section 7.1.9 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:


Section 7.1.9.  No later than twenty (20) days after the end of each calendar
month, (i) a backlog report, and (ii) an executive inventory summary report,
each to be prepared in form and substance acceptable to Bank.


(f)           The Credit Agreement is hereby amended by adding a new Section
7.1.10 thereto, as follows:


Section 7.1.10.  As soon as available, but in no event later than twenty (20)
days after the end of each calendar month, an internally prepared consolidated
and consolidating balance sheet as of the end of, and a related consolidated and
consolidating statement of income for, the period then ended, certified by the
chief financial officer of Borrower but subject, however, to normal, recurring
year-end adjustments that shall not in the aggregate be material in
amount.  Notwithstanding the foregoing, the foregoing deliverables for the
calendar months ending March, June, September and December, shall be delivered
to Bank within two (2) business days of Borrower making, as applicable, its 10-Q
and 10-K filings with the SEC (as such term is defined in Section 7.1.2 hereof).


(g)           The Credit Agreement is hereby amended by adding a new Section
7.1.11 thereto, as follows:


Section 7.1.11.  As soon as available, but in no event later than forty-five
(45) days after the end of each calendar month, a report in substantially the
form of Exhibit E hereto signed on behalf of Borrower by its chief financial
officer.


(h)           The Credit Agreement is hereby amended by adding a new Section
13.26 thereto, entitled “Participation”, as follows:


Section 13.26.  Participation.  Bank shall have the unrestricted right at any
time and from time to time, and without the consent of or notice to Borrower or
any Guarantor, to grant to one or more banks or other financial institutions
(each, a “Participant”) participating interests in Bank’s obligation to lend
hereunder and/or any or all of the loans held by Bank hereunder.  In the event
of any such grant by Bank of a participating interest to a Participant, whether
or not upon notice to Borrower, Bank shall remain responsible for the
performance of its obligations hereunder and Borrower shall continue to deal
solely and directly with Bank in connection with Bank’s rights and obligations
hereunder. Bank may furnish any information concerning Borrower in its
possession from time to time to prospective Participants, provided that Bank
shall require any such prospective Participant to agree in writing to maintain
the confidentiality of such information.
 
 
3

--------------------------------------------------------------------------------

 
 
(i)           Exhibit B of the Credit Agreement, entitled “Revolving Credit
Note” is hereby deleted in its entirety and replaced with Exhibit A, attached
hereto.


3.           Effect of Amendment.  Bank and Borrower hereby agree and
acknowledge that the Credit Agreement remains in full force and effect and,
except as provided in this Amendment, such document has not been modified or
amended in any respect, it being the intention of Bank and Borrower that this
Amendment and, as applicable, the Credit Agreement be read, construed and
interpreted as one and the same instrument.


4.           Ratification of Other Documents.  This Amendment is hereby
incorporated into and made a part of the Credit Agreement and all Other
Documents respectively, the terms and provisions of which, except to the extent
modified by this Amendment are each ratified and confirmed and continue
unchanged in full force and effect.  Any reference to the Credit Agreement and
all Other Documents respectively in this or any other instrument, document or
agreement related thereto or executed in connection therewith shall mean the
Credit Agreement and all Other Documents respectively as amended by this
Amendment.  As security for the payment of the Obligations, and satisfaction by
Borrower of all covenants and undertakings contained in the Credit Agreement,
Borrower hereby confirms its prior grant to Bank of a continuing first lien on
and security interest in, upon and to all of Borrower's now owned or hereafter
acquired, created or arising Collateral as described in the Credit Agreement.


5.           Representations and Warranties.  Borrower warrants and represents
to Bank that:


(a)           Prior Representations. By execution of this Amendment, except as
set forth herein, Borrower reconfirms all warranties and representations made to
Bank under the Credit Agreement and the Other Documents respectively, except to
the extent that such representation and warranties relate expressly to an
earlier date and restate such warranties and representations as of the date
hereof, all of which shall be deemed continuing until all of the obligations due
to Bank are indefeasibly paid and satisfied in full.


(b)           Authorization. The execution and delivery by Borrower of this
Amendment and the performance by Borrower of the transactions herein
contemplated (i) are and will be within its powers, (ii) have been duly
authorized by all necessary action on behalf of Borrower and (iii) are not and
will not be in contravention of any order of court or other agency of
government, of law or of any indenture, agreement or undertaking to which
Borrower is a party or by which the property of Borrower is bound, or be in
conflict with, result in a breach of or constitute (with due notice and/or lapse
of time) a default under any such indenture, agreement or undertaking, or result
in the imposition of any lien, charge or encumbrance of  any nature on any of
the properties of the Borrower.
 
 
4

--------------------------------------------------------------------------------

 


(c)           Valid, Binding and Enforceable. This Amendment and any assignment
or other instrument, document or agreement executed and delivered in connection
herewith, will be valid, binding and enforceable in accordance with their
respective terms.


(d)           No Default. No Default or Event of Default exists after giving
effect to this Amendment.


6.           Confirmation of Other Documents.  Borrower hereby agrees,
notwithstanding the amendment of the Credit Agreement, that, except as set forth
herein, the Other Documents and its agreements, covenants, obligations,
representations and warranties thereunder and therein are hereby expressly
ratified, confirmed, and restated.


7.           Effectiveness Conditions.  This Amendment shall become effective
upon the following:


(a)           Execution and delivery by Borrower of this Amendment to Bank;


(b)           Payment by Borrower of all of Bank’s reasonable legal and other
fees, commissions, costs, charges, taxes and other expenses incurred by Bank in
connection with the preparation, execution and delivery of this Amendment and
the fees and disbursements of Bank’s counsel and all recording fees;


(c)           Delivery of authorizing resolutions on behalf of Borrower; and


(d)           Delivery of other items as Bank shall reasonably request.


For purposes of determining compliance with the conditions specified in this
Section 7, the Bank’s execution and delivery of this Amendment shall be deemed
to constitute Borrower’s compliance with the conditions to effectiveness of this
Amendment as set forth in this Section 7.
 
8.           Releases.


(a)           Borrower hereby knowingly and, after receiving advice of counsel,
acknowledges and agrees that Borrower does not now have or know of any basis for
any claim in tort, contract or otherwise against Bank, its officers, directors,
agents or employees (collectively, “Bank Affiliates”) for breach of the Credit
Agreement, the Other Documents or any other document which may arise out of the
relationship between Borrower and Bank or Borrower and any of the Bank
Affiliates.


(b)           Borrower does hereby absolutely and unconditionally release and
discharge the Bank Affiliates from any and all claims, causes of action, losses,
damages or expenses related to the Credit Agreement, the Other Documents or any
of the documents or instruments executed and delivered in connection with the
same or otherwise arising out of the debtor-creditor relationship between
Borrower and Bank or any of the Bank Affiliates or which Borrower may have
against the Bank Affiliates under the Credit Agreement, the Other Documents or
any of the documents or instruments executed and delivered in connection with
the same or otherwise arising out of the debtor-creditor relationship between
Borrower and Bank or any of the Bank Affiliates, in each case, through the date
of this Amendment, which includes the execution and delivery of this Amendment
and the documents and instruments executed and delivered in connection herewith.
 
 
5

--------------------------------------------------------------------------------

 


9.           Governing Law.  THIS AMENDMENT, AND ALL RELATED AGREEMENTS AND
DOCUMENTS, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE
LAWS SET FORTH IN SECTION 13.8 OF THE CREDIT AGREEMENT. THE PROVISIONS OF THIS
AMENDMENT AND ALL OTHER AGREEMENTS AND DOCUMENTS REFERRED TO HEREIN ARE TO BE
DEEMED SEVERABLE, AND THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION SHALL
NOT AFFECT OR IMPAIR THE REMAINING PROVISIONS WHICH SHALL CONTINUE IN FULL FORCE
AND EFFECT.


10.         Modification.   No modification hereof or any agreement referred to
herein shall be binding or enforceable unless in writing and signed by Borrower
and Bank.


11.         Duplicate Originals:  Two or more duplicate originals of this
Amendment may be signed by the parties, each of which shall be an original but
all of which together shall constitute one and the same instrument.


12.         Waiver of Jury Trial:  BORROWER AND BANK EACH HEREBY WAIVE ANY AND
ALL RIGHTS IT MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION,
PROCEEDING OR COUNTERCLAIM ARISING WITH RESPECT TO RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO OR UNDER THE OTHER DOCUMENTS OR WITH RESPECT TO ANY CLAIMS
ARISING OUT OF ANY DISCUSSIONS, NEGOTIATIONS OR COMMUNICATIONS INVOLVING OR
RELATED TO ANY PROPOSED RENEWAL, EXTENSION, AMENDMENT, MODIFICATION,
RESTRUCTURE, FORBEARANCE, WORKOUT, OR ENFORCEMENT OF THE TRANSACTIONS
CONTEMPLATED BY THE LOAN DOCUMENTS.


13.         Benefit.  This Amendment shall inure to the benefit of and bind the
parties hereto and their respective successors and assigns.


14.         Counterparts.  This Amendment may be signed in any number of
counterparts with the same effect as if the signatures hereto and thereto were
upon one and the same instrument.
 
[remainder of page intentionally left blank; signature page follows]
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
[signature page 1 of 2 to Sixth Amendment to Credit Agreement]


IN WITNESS WHEREOF, Bank and Borrower have executed this Amendment as of the
date first above written.


TD BANK, N.A.




By:  /s/A. Tommy Boisvert
Name: A. Tommy Boisvert
Its Assistant Vice President
Duly Authorized




STATE OF CONNECTICUT)
  )  at HARTFORD
COUNTY OF HARTFORD   )


On this the 19th day of September, 2012, before me, the undersigned officer,
personally appeared A. Tommy Boisvert known to me (or satisfactorily proven) to
be an Assistant Vice President of TD Bank, N.A. and acknowledged that he
executed the foregoing instrument for the purposes therein contained as his free
act and deed and the free act and deed of said bank.


In Witness Whereof I hereunto set my hand.




/s/___________________________________
Notary Public/
Commissioner of the Superior Court
 
 
 

--------------------------------------------------------------------------------

 
 
[signature page 2 of 2 to Sixth Amendment to Credit Agreement]






EDAC TECHNOLOGIES CORPORATION




By: /s/Glenn L. Purple
Name: Glenn L. Purple
Its Chief Financial Officer
Duly Authorized




GROS-ITE INDUSTRIES, INC.




By: /s/Glenn L. Purple
Name: Glenn L. Purple
Its Secretary
Duly Authorized




APEX MACHINE TOOL COMPANY, INC.




By: /s/Glenn L. Purple
Name: Glenn L. Purple
Its Secretary
Duly Authorized




EBTEC CORPORATION




By: /s/Glenn L. Purple
Name: Glenn L. Purple
Its Secretary
Duly Authorized
 
 
 

--------------------------------------------------------------------------------

 
 
[acknowledgement page 1 of 2 to Sixth Amendment to Credit Agreement]






STATE OF CONNECTICUT)
  )  at HARTFORD
COUNTY OF HARTFORD   )


On this the 19th day of September, 2012, before me, the undersigned officer,
personally appeared Glenn L. Purple, known to me (or satisfactorily proven) to
be the Chief Financial Officer of EDAC Technologies Corporation and acknowledged
that he executed the foregoing instrument for the purposes therein contained as
his free act and deed and the free act and deed of said corporation.


In Witness Whereof I hereunto set my hand.




/s/___________________________________
Notary Public/
Commissioner of the Superior Court




STATE OF CONNECTICUT)
  )  at HARTFORD
COUNTY OF HARTFORD   )


On this the 19th day of September, 2012, before me, the undersigned officer,
personally appeared Glenn L. Purple known to me (or satisfactorily proven) to be
the Secretary of Gros-Ite Industries, Inc. and acknowledged that he executed the
foregoing instrument for the purposes therein contained as his free act and deed
and the free act and deed of said corporation.


In Witness Whereof I hereunto set my hand.




/s/___________________________________
Notary Public/
Commissioner of the Superior Court
 
 
 

--------------------------------------------------------------------------------

 
 
[acknowledgement page 2 of 2 to Sixth Amendment to Credit Agreement]




STATE OF CONNECTICUT)
  )  at HARTFORD
COUNTY OF HARTFORD   )


On this the 19th day of September, 2012, before me, the undersigned officer,
personally appeared Glenn L. Purple known to me (or satisfactorily proven) to be
the Secretary of Apex Machine Tool Company, Inc. and acknowledged that he
executed the foregoing instrument for the purposes therein contained as his free
act and deed and the free act and deed of said corporation.


In Witness Whereof I hereunto set my hand.




/s/___________________________________
Notary Public/
Commissioner of the Superior Court






STATE OF CONNECTICUT)
  )  at HARTFORD
COUNTY OF HARTFORD   )


On this the 19th day of September, 2012, before me, the undersigned officer,
personally appeared Glenn L. Purple known to me (or satisfactorily proven) to be
the Secretary of EBTEC Corporation and acknowledged that he executed the
foregoing instrument for the purposes therein contained as his free act and deed
and the free act and deed of said corporation.


In Witness Whereof I hereunto set my hand.




/s/___________________________________
Notary Public/
Commissioner of the Superior Court



